Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          DETAILED ACTION
This office action is in response to the communication filed on 01/18/2022. Claims 1-4, 10-13 and 18-20 are pending in the application. Claims 1-4, 10-13 and 18-20 have been rejected.  Claims 1, 10 and 20 are independent.
Response to Arguments
Applicant’s arguments, see remarks, filed on 01/18/2022, with respect to 35 USC 112(b) type rejections of claims 18 and 19 have been fully considered and are persuasive.  Previous 35 USC 112(b) type rejections have been withdrawn based on applicant’s arguments and because of amendments made to the independent claim. Applicant’s arguments, see remarks, filed on 01/18/2022, with respect to 35 USC 112(d) type rejections of claims 7-9 and 16-17 have been fully considered and are persuasive.  Previous 35 USC 112(d) type rejections are now moot because of cancellation of the claims. Applicant’s arguments, see remarks, filed on 01/18/2022, with respect to the rejections of claims 1-3, 7-12 and 16-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BOS et al. reference (please see office action below for detail explanations.) Applicant’s arguments, see remarks, filed on 01/18/2022, with respect to the rejections of claims 4-5 and 13-14 under 35 USC 103 have been fully 

   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over NANDAKUMAR, US 20200366459 A1, filed 2019-05-17 in view of WANG, US 20200037250 A1, filed 2019-05-02 further in view of BOS et al., 20200293941 A1, filed 2019-03-11.
	Regarding claim 1, NANDAKUMAR teaches a method comprising:
constructing, in a secure multi-party computation (SMPC) system, a super mask using a set of  mask values corresponding to a set of data contributors, wherein a first data contributor   uses a corresponding first  mask value  to obfuscate first data of the first  data contributor (note, a  plurality of data contributors can be seen in NANDAKUMAR in element 710-i in Fig. 6A, further discussed in detail in [0095], the super mask can be seen as the locally learned outputs of encrypted data performed by a central service provider (elements 605, 606-i, and 770 in Fig. 6A, corresponding to [0095] and [0096])), 
applying, using a processor and a memory, to form a first scaled masked data, a first scale factor to first masked data of the first data contributor, the scale factor being computed specifically for the first data contributor (note,  processor and memory can be seen as elements 720 and 725 respectively in Fig. 8, discussed further in [0115]. Scaled masked data can be seen as the received round-robin encryption of locally learned outputs (elements 610 and 615 in Fig. 6A, corresponding to [0097]), the specific computation being coordinated by the service provider (element 635 in Fig. 6A corresponding to [0097]), performed by the data contributors (element 610 in Fig. 6A, corresponding to [0097]), and then further received by the service provider (element 641 in Fig. 6, discussed in [0097]) ) by dividing the super mask by a decryption of the first mask value (note para. [0104] – [0106]: The service provider 770 in block 660 updates the combined model 883 using the (1 . . . N) decrypted composite outputs 631 (e.g., aggregated gradients));
constructing a union of all scaled masked data from all data contributors in the set of data contributors, the union including the first scaled masked data of the first data contributor (note, the union of all scaled masked data can be seen as the aggregation of all locally learned and encrypted outputs within the MFHE domain (element 646 in Fig. 6A, described in full in [0102])); and
training a machine learning (ML) model using the union as training data, wherein the union continues to keep obfuscated differently masked data from different data contributors, the training resulting in a trained ML model usable in the sMPC system with the set of data contributors (note, machine learning model is trained using a combined model of composite outputs as can be seen in element 660 in Fig. 6A corresponding to [0106] and [0107])
NANDAKUMAR fails to teach expressly wherein a first data contributor in the set of data contributors uses a corresponding first  mask value from the set of mask values to obfuscate first data of the first  data contributor, wherein the super mask comprises a polynomial comprising decryptions of the set of mask values, each decryption multiplied by a pseudo-random value.
However, WANG teaches wherein a first data contributor in the set of data contributors uses a corresponding first mask from the set of masks to obfuscate first data of the first data contributor (note, this can be seen as the Secure Key Management Provider (note, Fig. 4, discussed in [0387], [0388]), which, in a stated embodiment ([0272]), manages a plurality of encryption keys, each associated with at least one data contributor that provides information, and the ability to select an encryption key from the plurality of encryption keys, based on at least one data contributor.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by NANDAKUMAR with the key management system of WANG. These references are appropriate to apply as they are both from the Multi-Party Computation field of endeavor. Having the teaching of NANDAKUMAR and WANG in mind, one would modify the method of preparing training data usable to train a machine learning agent of NANDAKUMAR to send to the data aggregation agent the mask values themselves as shown in WANG, in lieu of performing local learning and coordinating the round-robin encryption to be performed by the data contributors. In applying the centralized mask storage of WANG to the generation of the locally learned outputs of NANDAKUMAR, the computations of scaling and normalization of data from differently masked datasets provided by different data contributors would be available to be performed strictly by the service provider, reducing the computations and overall computational burden required for data contributors to participate in the proposed sMPC system, as the round-robin encryption scheme shown in NANDAKUMAR would no longer need to be performed by the network at large.
Modified WANG-NANDAKUMAR method fails to disclose expressly wherein the super mask comprises a polynomial comprising decryptions of the set of mask values, each decryption multiplied by a pseudo-random value.
However, BOS et al. teaches wherein the super mask comprises a polynomial comprising decryptions of the set of mask values, each decryption multiplied by a pseudo-random value (note para.  [0010] – [0012], [0014]: Adding the randomly generated mask may further include adding a cryptographic cipher for encrypting the input using a fixed key, wherein the encrypted input, as adjusted by a scaling factor, is used to generate the modified input. The randomly generated mask may be further characterized as being generated using a pseudo-random number generator)
BOS et al. and  NANDAKUMAR  are analogous art because they are from the same field of endeavor of  secure multi-party computation utilizing masked data. Therefore, before the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to further modify WANG-NANDAKUMAR  method to include the features of wherein the super mask comprises a polynomial comprising decryptions of the set of mask values, each decryption multiplied by a pseudo-random value taught by BOS et al. since such arrangement would provide users with an efficient mechanism for generating mask values with increased entropy/ security (note BOS et al., para. [0008], [0010])
Regarding claim 10, Combination of NANDAKUMAR, WANG and   BOS et al. suggests all elements and motivation of claim 1 in method form rather than computer usable program product form (note, computer program product in para. [0012], NANDAKUMAR.) Therefore, the supporting rationale for the rejection to claim 1 applies equally as well to those elements of claim 10.
Regarding claim 20, Combination of NANDAKUMAR, WANG and   BOS et al. suggests all elements and motivation of claim 1 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 20.
Regarding claim 2, NANDAKUMAR, in further view of WANG and BOS et al, suggest all the limitations and motivation of claim 1, as discussed above. In addition, NANDAKUMAR  teaches the method comprising receiving new masked data from the first data contributor (note para. [0097], [00115]); scaling the new masked data using the first scale factor (note, scaled masked data can be seen as the received round-robin encryption of locally learned outputs (elements 610 and 615 in Fig. 6A, corresponding to [0097]; also note para. [0115]), Page 34 of 41 Docket No. P201901736US01inputting the scaled new masked data into the trained ML model (note elements 665 and 628 in Fig. 6A, further discussed in para. [0104] - [0107]), de-scaling an output of the trained ML model using the first scale factor (note within NANDAKUMAR, a round of decryption is performed on the aggregation of locally learned and encrypted outputs at the user-level, outlined in elements 650 and 620 of Fig. 6A (corresponding to [0104]; also note par. [0106])), transmitting to the first data contributor the de- scaled output as a prediction based on the new masked data (note, the process outlined in NANDAKUMAR in training a machine learning agent using encrypted data is iterated, as outlined in elements 665 and 628 in Fig. 6A, further discussed in [0107]; also note para. [0109]: receiving encryption of the label predicted by the trained combined AI model. Thus, we construct the same argument as outlined above. Thus, we construct the same argument as outlined above.)
Furthermore, BOS et al alternatively/ additionally teaches the method of claim 1, further comprising: receiving new masked data from the first data contributor (note para. [0008], [0010]), scaling the new masked data using the first scale factor (note, para. [0008], [0010]), Docket No. P201901736US01inputting the scaled new masked data into the trained ML model (note para. [0008], [0010], [0014]: modifying input/ scaled data for machine learning.)
Regarding claim 3, Combination of NANDAKUMAR, WANG and BOS et al suggests all limitations and motivation of claim 2, as discussed above. In addition, combination of NANDAKUMAR, WANG and BOS et al teaches  the method of claim 2, wherein subjecting the prediction to a reverse of a masking operation using a first mask of the first data contributor produces an actual predicted value (note, this can be seen in NANDAKUMAR as the round-robin decryption performed on an aggregation of locally learned and encrypted outputs at the user level, outlined in elements 650 and 620 of Fig. 6A (corresponding to [0104]))
Regarding claim 11, Combination of NANDAKUMAR, WANG and BOS et al suggests all elements and motivation of claim 2 in method form rather than computer usable program product form (note para. [0012], [0151]: computer program product including executable instruction). Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 11.
Regarding claim 12,  it is rejected applying as same motivation and rationale applied above rejecting claim 11, furthermore, NANDAKUMAR teaches the computer usable program product wherein subjecting the prediction to a reverse of a masking operation using a first mask of the first data contributor produces an actual predicted value  (note, the process outlined in NANDAKUMAR in training a machine learning agent using encrypted data is iterated, as outlined in elements 665 and 628 in Fig. 6A, further discussed in [0107]; also note para. [0109]: receiving encryption of the label predicted by the trained combined AI model. Thus, we construct the same argument as outlined above.)
Regarding claim 18, it is rejected applying as same motivation and rationale applied above rejecting claim 10, furthermore, NANDAKUMAR teaches  the stored program instructions are stored in the computer readable storage medium in a local data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (note this can be seen in NANDAKUMAR as memory within the service provider (element 755 in Fig. 8, discussed in [0118]), and the transferring over a network can be seen as the wireless network of the overall system (element 797 in Fig. 8, discussed in [0117]))
Regarding claim 19, it is rejected applying as same motivation and rationale applied above rejecting claim 10, furthermore, NANDAKUMAR teaches  the stored program instructions are stored in a computer readable storage medium in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (note the stored program instructions being stored in a computer readable storage device in a server data processing system can be seen in NANDAKUMAR as memory within the service provider (element 755 in Fig. 8, discussed in [0118]), and the computer usable code being downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system can be seen as computer code within a user participating in the exercise (elements 723 within 725 in Fig. 8, discussed in [0116]))

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over NANDAKUMAR,  WANG   and BOS et al as applied to claims 1 and 10 above, and further in view of STANLEY (“MULTIVARIATE ENCRYPTION SYSTEMS AND METHODS”, US 20190386827 A1, filed 2018-06-09). 
Regarding claim 4, NANDAKUMAR , WANG and BOS et al  combination suggests all limitations of the above claim 1, as discussed above except the following: wherein the first data contributor uses a first mask from the set of masks to obfuscate only a portion of original data of the first data contributor and form the first masked data.
However, STANLEY teaches wherein the first data contributor uses a first mask from the set of masks to obfuscate only a portion of original data of the first data contributor and form the first masked data (note, STANLEY teaches an encryption and masking system (element 104 in Fig. 1, corresponding to [0039]) receiving a multivariate input set over a network (element 302 in Fig. 3, corresponding to [047] and [048]). The encryption and masking system later receives a request for at least a portion of encrypted sensitive data objects (element 306, discussed in [050]))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by NANDAKUMAR and WANG with the multivariate encryption system of STANLEY. This reference is appropriate to apply as it is within the same field of endeavor as NANDAKUMAR, namely, the masking and communication of sensitive data.  Having the teaching of NANDAKUMAR, WANG, and BOS et al in mind, one would modify the method of preparing training data usable to train a machine learning agent of NANDAKUMAR, WANG and BOS et al to further include the ability to use only a portion of sensitive data objects in the aid of encrypting data sent to the central aggregation unit, in lieu of requiring all data sent to the central data aggregation unit be encrypted. In applying the partial encryption ability of STANLEY to the data encryption method of NANDAKUMAR, WANG and BOS et al, the computational requirements for data contributors to participate in the proposed sMPC system would be relaxed, allowing data contributors to freely send any amount of data unencrypted to the central data aggregation agent.
Regarding claim 13, NANDAKUMAR, WANG, BOS et al, and STANLEY suggest all elements and motivation of claim 4 in method form rather than computer usable program product form. Therefore, the supporting rationale rejection to claim 4 applies equally as well to those elements of claim 13.

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/                Primary Examiner, Art Unit 2494